 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3
     10100 W. Charleston Blvd., Suite 250
 4   Las Vegas, Nevada 89135
     Telephone: 702/948-8771
 5   Facsimile:   702/948-8773

 6   Attorney for Defendants Hachiman, LLC dba
     Palomino Club and Lacy’s, PalominoClub, LLC
 7
     dba Palomino Club, Lacy’s LLC, Adam Gentile
 8   and Craig Parks

 9                              UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
     UNITED SPECIALTY INSURANCE                        Case No.: 2:16-cv-02784-APG-GWF
12   COMPANY, a Delaware corporation,
                                                  STIPULATION AND ORDER
13                          Plaintiff,            EXTENDING THE TIME FOR
     vs.                                          DEFENDANTS TO FILE RESPONSE TO
14                                                PLAINTIFF’S RENEWED AND
15   HACHIMAN, LLC dba PALOMINO CLUB and SUPPLEMENTAL MOTION FOR
     LACY’S, a Nevada limited liability company;  SUMMARY JUDGMENT
16   PALOMINO CLUB, LLC dba Palomino Club, a
     Nevada limited liability company; LACY’S LLC (First Request)
17   dba LACY’S, a Nevada limited liability
     company; ADAM GENTILE, an individual;
18   CRAIG PARKS, an individual; DEREK
19   FESOLAI, an individual; ALEXANDER
     POTASI, an individual; JOHNARO LAIRD, an
20   individual; MARINA LAIRD, an individual;
     DOE INDIVIDUALS I through X, inclusive and
21   ROE BUSINESS ENTITIES I through X,
     inclusive,
22

23                         Defendants.

24          United Specialty Insurance Company (“Plaintiff”) and Hachiman, LLC dba Palomino

25   Club and Lacy’s, Palomino Club, LLC dba Palomino Club, Lacy’s LLC, Adam Gentile, and

26   Craig Parks (“Defendants”) state the following:

27

28
 1          1.      Plaintiff United Specialty Insurance Company filed a Renewed and Supplemental
 2   Motion for Summary Judgment (ECF No. 51) (“Motion”) on April 23, 2019.
 3          2.      The current deadline for Defendants to file their Response to the Motion is May
 4   14, 2019.
 5          3.      The one week extension is sought to respond to the Motion in good faith and not
 6   for purposes of undue delay. An extension is sought given workload related matters involving
 7   counsel for Defendants.
 8          4.      The parties agree that Defendants will have up to and including May 21, 2019 to
 9   file a Response.
10          IT IS SO AGREED AND STIPULATED:
11   CHRISTIAN, KRAVITZ, DICHTER,                     SANTORO WHITMIRE
     JOHNSON & SLUGA, LLC
12

13
     /s/ L. Renee Green                A              /s/ James E. Whitmire                A
14   Martin J. Kravitz, Esq.                          James E. Whitmire, Esq.
     Nevada State Bar No. 83                          Nevada State Bar No. 6533
15   L. Renee Green, Esq.                             10100 W. Charleston Blvd., Suite 250
     Nevada State Bar No. 12755                       Las Vegas, NV 89135
16   8985 S. Eastern Avenue, Suite 200                Phone No.: (702) 948-8771
     Las Vegas, NV 89123                              E-mail: jwhitmire@santoronevada.com
17
     Phone: (702) 362-6666
18   Fax: (702) 992-1000                              Attorney for Defendants Hachiman,
     Email: mkravitz@ksjattorneys.com                 LLC dba Palomino Club and Lacy’s,
19           rgreen@ksjattorneys.com                  PalominoClub, LLC dba Palomino
                                                      Club, Lacy’s LLC, Adam Gentile
20   Attorneys for Plaintiff                          and Craig Parks
21

22                                       IT IS SO ORDERED:

23

24                                       ___________________________________
25                                       UNITED STATES
                                         UNITED  STATESMAGISTRATE
                                                          DISTRICT JUDGE
                                                                      JUDGE
                                         Dated: May 13, 2019.
26                                       DATED: ____________________________

27

28
                                                  -2-
